Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
3.	Applicant is advised that should claim 3 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language, “the glass transition temperature (Tg)”, lacks antecedent basis from claim 1 in view of applicants’ amendment.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
6.	Claims 1 and 3-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/077,550 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims sets is drawn to a thermoplastic polymer and method of making it, wherein the polymers comprise the same reactants and are not patentably distinct when they possess a glass transition temperature of at least 140oC.  Furthermore, both claim sets encompass polymers having a tensile modulus of at least 1000 MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  See MPEP 804(I)(B)(1)(b)(ii).
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kizumoto et al. (‘119).
Kizumoto et al. disclose thermoplastic polyurethanes having glass transition temperatures corresponding to those claimed, wherein the polyurethane is produced by reacting a polyester polyol with a polyisocyanate and a supplemental polyol, wherein the weight percent content of the polyisocyanate falls within that claimed.  Furthermore, the polyester polyol is produced from reactants that correspond to those claimed.  See column 4, lines 35+, especially lines 58+; column 5; column 6, lines 23-48; and especially the compositions within Tables 4 and 9.  The polyester polyol possesses a molecular weight in excess of 400 in view of the disclosed hydroxyl numbers within Table 4 and the disclosure within column 23, lines 49+.  Regarding claims 5 and 21, the claimed features are considered to be inherent in view of the respective claimed and disclosed polyester polyols and polyurethanes being produced from the same reactants and having overlapping molecular weights.
9.	The rejection of claim 23 has been maintained, because it is an independent claim and has not been amended as argued by applicants. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765